Citation Nr: 0118618	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the left shoulder to include 
post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on regular active duty in the United 
States Marine Corps from February to March 1979, and in the 
United States Army from November 1982 to November 1986.  

Also, the veteran had periods of certified service in the 
Texas Army National Guard from November 1986 to November 
1988, and the Wisconsin Army National Guard from May 1991 to 
November 1992.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for post-traumatic arthritis of the left shoulder, 
and granted entitlement to service connection for post-
traumatic arthritis of the right shoulder with assignment of 
a 10 percent evaluation effective May 12, 2000.  The veteran 
appealed that portion of the rating decision wherein the RO 
denied entitlement to service connection for post-traumatic 
arthritis of the left shoulder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (published at 57 Fed. Reg. 49, 
747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In a February 2001 statement the veteran argued that his left 
shoulder disability was aggravated during his initial period 
of active duty in the Marine Corps as evidenced by the fact 
that surgery was undertaken on the left shoulder in 1979, 
following his separation from service in March of that year. 

The Board notes that the record suggests that there are 
outstanding medical records that might be helpful to the 
veteran's claim.  In particular, at his service medical board 
hearing in 1979 he referred to episodes of medical treatment 
for left shoulder reductions between approximately the summer 
of 1978 and his February 1979 enlistment physical 
examination.  

Also the record shows he claims to have had left shoulder 
surgery in 1979 following separation from the Marine Corps in 
March of that year.  Because of the possible probative value 
of these outstanding treatment records, it is incumbent upon 
the RO to obtain these treatment records.  

The Board recognizes that the RO in August 1989 
unsuccessfully attempted to obtain the 1979 surgical reports 
because the veteran failed to submit the necessary release 
forms.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Woods v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Importantly, the RO should afford the veteran a 
contemporaneous, comprehensive examination by a specialist in 
orthopedic surgery to provide an opinion as to whether it is 
at least as likely as not that the veteran's recurrent 
dislocation of the left shoulder was aggravated or otherwise 
increased in severity beyond natural progress during any 
period of active service with supporting rationale.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development.

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of left 
shoulder symptomatology with special 
emphasis upon treatment between 
approximately the summer of 1978 and his 
initial entrance examination in February 
1979 for left shoulder reductions and 
left shoulder surgical records in 1979. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).




3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran including on a 
fee basis if necessary by an orthopedic 
surgeon or other available appropriate 
medical specialist to ascertain the 
current nature, extent of severity, and 
etiology of any left shoulder disorder(s) 
which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be accomplished.

The examiner must address the following 
medical issues:

(a) Does the veteran have a disorder(s) 
of the left shoulder, and if so, what is 
it/are they?

(b) Is it at least as likely as not that 
any left shoulder(s) currently diagnosed 
is/are related to either/both periods of 
active service, and if pre-existing 
either/both periods of active service, 
was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
variously diagnosed disorder of the left 
shoulder to include post-traumatic 
arthritis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified by the 
RO; however, the veteran is advised that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claim.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

